Exhibit 10.88

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

[exh1088_01.jpg]

 



 
 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 



ATTACHMENT 1

Statement of Work

BCX4430 NDA Enabling CMC and Non-Clinical Toxicology Studies

 

PREAMBLE

 

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work submitted in response to the BARDA Broad Agency
Announcement (BAA) CBRN-BAA-10-100-SOL-00013.

 

The Government reserves the right to modify the milestones, progress, schedule,
budget, or deliverables to add or delete deliverables, process, or schedules if
the need arises. Because of the nature of this research and development (R&D)
contract and the complexities inherent in this and prior programs, at designated
milestones the Government will evaluate whether work should be redirected,
removed, or whether schedule or budget adjustments should be made.

 

OVERALL OBJECTIVES AND SCOPE

 

The overall objective of this contract is to advance the development of BCX4430,
a novel small molecule nucleoside with broad spectrum antiviral activity being
developed for diseases caused by RNA pathogens. BCX4430, an inhibitor of viral
RNA- dependent RNA polymerase (RdRp), is the lead compound in our broad-spectrum
antiviral program to meet the need for a parenteral, direct-acting antiviral
medical countermeasure (MCM) having efficacy across multiple viruses. The scope
of work for this contract includes preclinical and manufacturing development
activities that fall into the following areas: manufacturing of clinical trial
material, manufacturing process improvements and development, non-clinical
toxicology studies; and all associated regulatory, quality assurance,
management, and administrative activities. The R&D effort will contribute toward
an NDA filing for BCX4430. Overall, this Statement of Work (SOW) focuses on:

 

•Drug substance (DS) and drug product (DP) manufacturing process development
activities that will be conducted at US based facilities, which will result in
the ability to consistently produce high quality, GMP compliant material and
deliver drug supply that could be available for deployment as a medical
countermeasure and support future clinical and non-clinical studies

 



  • Nonclinical development activities to advance the intramuscular (IM) and
intravenous (IV) formulation through NDA-enabling toxicology including * * *
 and * * * studies in the * * * and * * *



 



Page 1 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

BASE: MANUFACTURE OF CLINICAL TRIAL MATERIAL

 

Duration: 60 months

 



Drug Substance and Drug Product GMP manufacturing by US suppliers to support
non-clinical and clinical activities. Drug Substance will be produced following
an * * * starting with * * * , which will be used as the starting material to
produce GMP BCX4430. Drug Substance will also be produced using an * * * GMP
BCX4430. Previous campaigns of GMP BCX4430 have produced between * * * to * * *
per batch. The scope of work under this option will target up to a 5-fold
increase in the GMP BCX4430 batch size.

 

The primary objectives will be to:

 



  • Produce a total off * * * batches of GMP BCX4430 drug substance following
the * * * .

 

  • Produce * * * of * * * of non-GMP BCX4430 and * * * of GMP BCX4430 using the
* * *

 

  • Conduct further optimization of the * * *

 

  • Conduct drug product process improvements that will be focused on validation
of analytical methods, stress testing, stability studies, and process design
space optimization

 

  • Conduct Drug Product * * * formulation development studies to develop a * *
* process that can be scaled to a manufacturing facility

 

1.1.Procurement of Starting Materials

 



The contractor shall procure enough starting materials to produce up to a total
of * * * of * * * of the current manufacturing process of BCX4430. The key
starting materials to be procured are * * * and * * * . In addition, the
contractor shall procure sufficient starting materials to produce * * * of
non-GMP BCX4430 and * * * of GMP BCX4430 using the * * * .

 



1.1.1. Procurement of Starting Materials to produce * * *

 

The contractor shall procure * * * of * * * and * * * of * * * for the
manufacture of * * * to support an initial campaign (WBS 1.4.1 and 1.4.2) of
manufacturing * * * batches of BCX4430 followed by * * * of BCX4430 (Clinical
Trial Material Batch * * * WBS1.7.1) using the * * * .



 

 



Page 2 of 20HHS0100201500007CNovember 3, 2017

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.1.2. Procurement of Starting Materials to produce * * * BCX4430 Drug Substance

 

The contractor shall procure sufficient quantities of selected starting
materials to support an initial campaign of manufacturing * * * of BCX4430 using
the * * * .

 

1.2. Further Process Improvements

 

The contractor shall conduct further process improvements that may be identified
focused on improving the existing plant-scale processes following generally the
same * * * .

 

1.2.1Conduct Process Improvements

 

The contractor shall conduct the process improvements with existing plant-scale
processes.

 

1.2.2Determination that Process is Sufficient to move to Commercial Scale up

 



The contractor shall evaluate the processes developed and provide sufficient
information through a deliverable that will enable BARDA to determine that the
* * * process is sufficient to move to commercial scale-up activities.

 

1.3. Manufacture of * * * at * * *

 

* * * will be utilized as the starting material for the manufacture of BCX4430
in accordance with GMP guidance.

 

1.3.1. Manufacture of the * * *  batch of * * *

 

The contractor shall target producing between a * * * batch using * * * .

 

 



Page 3 of 20HHS0100201500007CNovember 3, 2017

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.3.2. Manufacture of * * * Batches * * *

 

Based on the performance of the * * * batch of * * * , additional lab-scale
studies and a qualification run will be conducted to improve the * * * process.
This process will then be incrementally scaled-up in the plant.

 

  1.3.2.1. Manufacture of the * * *  batch of * * *

 

The contractor shall produce approximately * * * per batch using the * * * .

 

  1.3.2.2. Manufacture of the * * *  batch of * * *

 

The contractor shall target produce approximately * * * per batch using the
* * * .

 

1.4. Manufacturing Campaign of GMP BCX4430

 

The contractor shall produce * * * batches of BCX4430 at * * * in compliance
with GMP.

 

1.4.1. Manufacturing of the * * *  batch of GMP BCX4430

 

The contractor shall produce and release approximately * * * of GMP BCX4430
utilizing the * * * process for making BCX4430 starting with the * * * batch
(* * * ) of * * * .

 

1.4.2. Manufacturing of the * * *  batch of GMP BCX4430

 

The contractor shall produce and release approximately * * * of GMP BCX4430
utilizing the * * * process for making BCX4430 starting with the recovered
portion of the * * * batch (* * * ) of * * * . NOTE: This quantity is dependent
on the amount and quality of * * * isolated during the recovery of * * * .

 

1.4.3. Drug Substance Stability Studies

 

The contractor shall place samples from DS batch and * * * GMP DS batch of
BCX4430 on a * * * stability program at * * * and * * * and a * * * accelerated
stability study at * * * .



 

 



Page 4 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

Table 1.     BCX4430 Drug Substance Stability Study Sampling Points

 



Test Months ID 0 1 3 6 9 12 18 24 48 60 A X X X X X X X X X X B X X X X X X X X
X X C X X X X X X X X X X D X X X X X X X X X X E X X X X X X X X X X F X X   X
  X X X X X G X X   X   X X X X X



 



NOTE: BARDA will only cover stability activities for * * *

 

Table 2.     BCX4430 Drug Substance Stability Tests

 



Test ID Test A * * * B * * * c * * * D * * * E * * * F * * * G * * *



 



1.5.Drug Product Development

 

The contractor shall conduct drug product process improvements that will be
focused on validation of analytical methods, stress testing, stability studies,
and process design space optimization for an IM formulation.

 



The contractor shall conduct formulation development activities and produce a
sterile, parenteral formulation containing * * * of the active compound per unit
in compliance with GMP guidance. Initial development efforts will be focused on
delivering a * * * that tolerates terminal sterilization and provides an
acceptable stability profile. Additionally, studies to include: * * * will be
conducted to evaluate the feasibility of * * * .

 

1.5.1.Stress Conditions Studies

 

The contractor shall conduct a series of experiments under conditions outlined
in ICH guidance to evaluate the stability of the drug product made from
available drug substance.

 



Page 5 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.5.2.Design Space Studies

 



The contractor shall conduct studies to evaluate and define the design space of
the formulation process.

 

1.5.3.Analytical Method Validation

 

The contractor shall conduct analytical methods validation or qualification as
listed in the Table 3 below.

 

Table 3.       BCX4430 Drug Product Methods that will be Validated or Qualified

 



Test Method and Objective * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * *

 

1.5.4.Prepare Process Development Report for DP

 

The contractor shall prepare a process development report summarizing the
experiments and results of the studies conducted to define the process and
evaluate the formulation.

 

1.5.5.Pre-formulation and Physicochemical Properties Studies

 

The contractor shall conduct studies to determine the physicochemical properties
of the drug substance and identify potential formulations and primary packaging
for an IM injection based on stability and ability to be produced on
manufacturing lines.

 

1.5.6.Feasibility Runs

 

The contractor shall conduct small-scale, non-GMP manufacturing runs of
potential formulations and formats.

 

1.5.7.Extractable/Leachable Study

 

The contractor shall conduct studies to determine drug product stability in
primary packaging and of syringe types that will be used for delivery.

 



Page 6 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.5.8.Excipient Compatibility Studies for IV Formulation from IM

 

The contractor shall conduct studies to evaluate the compatibility of the IM
formulation added to various standard IV fluids.

 

1.6.Manufacturing of Drug Product to Support Clinical Trials

 



The contractor shall produce * * * of * * * of drug product suitable for
clinical trial use. The drug product will be produced from the * * * GMP BCX4430
DS Batches (WBS 1.4.1).

 

1.6.1. Manufacture of Clinical Trial Material (DP Batch * * * )

 

The contractor shall produce approximately * * * , assuming * * * of BCX4430 is
delivered from the DS Batch * * * of BCX4430, per GMP for use in clinical trials
which will include active drug batches to support future clinical studies.

 

1.6.2.Prepare a Campaign Summary Reports

 

The contractor shall prepare a campaign summary report of the manufacture and
release of the CTM Batch.

 

1.6.3.Drug Product Stability Studies - Active

 

The contractor shall place drug product on stability based on the following
conditions:

 

Table 4.       BCX4430 Drug Product Stability Testing Conditions and sampling

 



Stability Conditions Configuration Test Points * * * * * * * * * * * * * * *
* * * * * * * * * * * *



 

 



NOTE: BARDA will only cover stability activities for * * *

 

 

Testing at each interval, unless otherwise specified below, will include:

 

  • * * *

  • * * *

  • * * *

  • * * *



 

 



Page 7 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 



  • * * *

  • * * *

  • * * *

  • * * *

 

1.6.4. Comparability Study

 

The contractor shall conduct comparability studies evaluating drug substance
produced by * * * , and the subsequently produced drug product, will be conduct
per FDA Guidance. These studies will evaluate: in-process checks, impurity
profiles, release testing results, and stability profiles at standard and
accelerated conditions to ensure the material produced by both manufacturers is
substantially comparable.

 

1.7. Manufacture of Additional Supply

 

The contractor shall produce approximately * * * of BCX4430 utilizing the * * *
process for BCX4430 from the * * * facility. The contractor shall also produce
* * * of * * * of non-GMP BCX4430 and * * * of GMP BCX4430 using the * * * . The
contractor shall produce approximately * * * of drug product at * * * suitable
for clinical trial use.

 

1.7.1. Manufacturing of approximately * * * GMP BCX4430

 

The contractor shall produce approximately * * * of GMP BCX4430 (DS Batch * * *
) from * * * following the * * *

 

1.7.2. Prepare a Campaign Summary Report

 

The contractor shall prepare a campaign summary report of the manufacture and
release of DS following completion of * * * manufacture.

 

1.7.3. * * * Drug Substance Analytical Method Development and Validation

 

* * * will develop analytical methods suited for the process followed by
validation conducted under protocol. Methods will be validated using standard
criteria: * * * . Method qualification will be conducted prior to validation.

 

1.7.4. Manufacturing of approximately * * *  of Non-GMP BCX4430 – * * *

 

Following the receipt of sufficient quantities of starting materials and
reagents, * * * will qualify the selected process at * * * scale using the * * *
DS process. The Analytical department will support production during the
duration of the qualification run. Following completion of manufacturing the
vendor will draft and issue a process qualification report.



 

 



Page 8 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.7.5. Manufacturing of approximately * * * of GMP BCX4430 – * * *

 

Following the receipt of sufficient quantities of starting materials and
reagents, * * * will manufacture * * * of GMP BCX4430 following the * * * .
Following completion of manufacturing, material testing, and release the vendor
will draft and issue a campaign Summary Report

 

1.7.6. Manufacturing of approximately * * *

 

The contractor shall produce approximately * * * of GMP BCX4430 drug product
using * * * GMP drug substance (WBS 1.7.1)

 

1.7.5. Prepare a Campaign Summary Report

 

The contractor shall prepare a campaign summary report of the manufacture and
release of CTM Batches.

 

1.7.6. Stability Studies for DP

 

The contractor shall conduct product stabilities for the DP manufactured from
the batches of GMP BCX4430 drug substance.

 

NOTE: BARDA will only cover stability activities for * * *

 

1.7.7. Comparability Studies

 

The contractor shall conduct comparability studies evaluating drug substance
produced by * * * using both processes, and the subsequently produced drug
product, will be conduct per FDA Guidance. These studies will evaluate:
in-process checks, impurity profiles, release testing results, and stability
profiles at standard and accelerated conditions to ensure the material produced
by both manufacturing processes are substantially comparable.

 

1.8. Drug Product * * * Formulation Development

 

* * * has been identified as a potential product presentation that will provide
a stable formulation suitable for IV administration at potentially higher doses
than are feasible by * * * . A * * * process will be developed that can be
scaled to the manufacturing facility.

 

1.8.1. Analytical Method Development

 

Confirmation that the * * * is suitable for a * * * product and qualification of
a * * * .

 

1.8.2. Pre-formulation Studies

 

Evaluate the current IM formulation and bulking agents to produce a prototype
* * * product.



 

 



Page 9 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

1.8.3. * * * Cycle Development

 

Evaluate * * * process cycles capable of producing the final product to
specifications utilizing a design of experiments of known critical process
parameters. The critical parameters will be confirmed and ranges established in
subsequent small-scale runs.

 

1.8.4. Stability Study

 

Evaluate the stability of the product produced during cycle development. Two
fill volumes will be placed on accelerated and real-time studies. * * * will be
run for * * * with * * * and * * * run for * * * .

 

1.8.5. Terminal Sterilization

 

Product produced during cycle development will be subjected to terminal
sterilization by gamma irradiation. The irradiated product will be tested for
changes in chemical and physical characteristics.

 

1.8.6. Pre-manufacturing Studies

 

A material comparability study examining processing and packaging components
will be performed. Additionally, a microbial retention filter validation study
will be performed using the * * * , identified during cycle development.

 

OPTION 1: COMMERCIAL SCALE UP AND NDA REGISTRATION BATCHES

 

Duration: * * *

 

Go/No Go Criteria to Initiate: WBS 1.2.2 BARDA approval of process developed
Through optimization of manufacturing processes, BARDA will evaluate and
determine

 

what process should be sufficient to initiate commercial scale up activities in
this Option. This Option will add value to the project through conducting
manufacturing regulatory activities that will be needed for future product
approval with the FDA.

 

Decision Criteria:

 

· * * *



· * * *

 

The objective is to produce DS registration batches from the qualified process,
* * * . This will be determined upon the conclusion of the DS development effort
being undertaken by BioCryst and funded by NIAID that is scheduled to conclude
in December 2015. Additionally, during this stage, the DP manufacturing process
would be finalized for the commercial presentation and registration batches
produced.



 

 



Page 10 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

2.1. Procurement

 

The contractor shall procure the * * * and * * * starting materials needed to
produce BCX4430.

 

2.1.1. Procurement of * * *

 

The contractor shall qualify a vendor(s) to produce the * * * starting material
and procure enough material to support the manufacture of * * * batches of
BCX4430 drug substance.

 

2.1.2. Procurement of * * *

 

The contractor shall qualify a vendor(s) to produce the * * * starting material
and procure enough material to support the manufacture of * * * batches of
BCX4430 drug substance.

 

2.2. Drug Substance Process Scale-up

 

The contractor shall conduct process development work targeting a * * * that can
be scaled to plant equipment. This work will include: development of a * * *
through lab scale studies, process hazard evaluation including RC-1 and digital
scanning calorimetry, lab scale qualification runs, pilot plant scale-up
technical batches, necessary modifications to analytical methods based on the
* * * , and plant-scale registration runs.

 

2.2.1 Further Process Improvements of Final Route

 

The contractor shall conduct further process improvements that may be identified
focused on improving the * * * to be scaled up. The * * * will be based on * * *
.

 

2.2.2Process Hazard Evaluation

 

The contractor shall conduct process hazard evaluation studies needed for the
scale-up of the optimized process into the plant.

 

2.2.3Scale-up Technical Run

 

The contractor shall conduct a nonGMP manufacturing run at plant-scale to ensure
the safety and output of the optimized process.

 

2.2.4Analytical Method Development and Qualification

 

The contractor shall modify, add to, revalidate, or requalify the analytical
methods.

 

2.2.5Prepare Process Development Report

 

The contractor shall prepare a process development report describing the
experiments and results leading to the selection of the optimized manufacturing
process

 



Page 11 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

2.3 Manufacture of GMP Drug Substance Registration Batches

 

The contractor shall produce * * * GMP batches of BCX4430 following the * * * at
a scale comparable to the estimated commercial scale.

 

2.3.1 Manufacture of DS Batch (DS Registration Batch * * * )

 

The contractor shall manufacture a batch of GMP BCX4430 at plant scale.

 

2.3.2 Manufacture of DS Batch (DS Registration Batch * * * )

 

The contractor shall manufacture a batch of GMP BCX4430 at plant scale.

 

2.3.3 Manufacture of DS Batch (DS Registration Batch * * * )

 

The contractor shall manufacture a batch of GMP BCX4430 at plant scale.

 

2.3.4 Prepare Campaign Summary Report

 

The contractor shall prepare a report summarizing the conduct, observations, and
results of the manufacturing of DS Registration Batches * * * .

 

2.4 Drug Product Registration Batches

 

The contractor shall produce * * * drug product lots at a qualified CMO that
will be used as the NDA registration batches.

 

2.4.1 Manufacture of DP Registration (DP Registration Batch * * * )

 

The contractor shall manufacture a NDA registration batch of GMP BCX4430 drug
product at a representative fraction of the estimated commercial scale.

 

2.4.2 Manufacture of DP Registration (DP Registration Batch * * * )

 

The contractor shall manufacture a NDA registration batch of GMP BCX4430 drug
product at a representative fraction of the estimated commercial scale.

 

2.4.3 Manufacture of DP Registration (DP Registration Batch * * * )

 

The contractor shall manufacture a NDA registration batch of GMP BCX4430 drug
product at a representative fraction of the estimated commercial scale.

 

2.4.4 Prepare campaign summary report

 

The contractor shall prepare a report summarizing the conduct, observations, and
results of the manufacturing of DPR Batches * * * .

 

2.5 Stability studies for DS and DP

 

The contractor shall conduct drug substance and drug product stabilities as
described in Table 4.

 

NOTE: BARDA will only cover stability activities for * * *



 

 



Page 12 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

2.6 Comparability study

 

The contractor shall conduct comparability studies evaluating drug substance
produced for clinical trials in the base period versus the NDA registration
batches manufactured via * * * , and the subsequently produced drug product,
will be conduct per FDA Guidance. These studies will evaluate: in-process
checks, impurity profiles, release testing results, and stability profiles at
standard and accelerated conditions to ensure the material produced by both
processes is substantially comparable.

 

OPTION 2: NONCLINICAL NDA-ENABLING TOXICOLOGY

 

Duration: * * *

 

Go/No Go Criteria to Initiate: Availability of GMP BCX4430 * * * DS batch
manufactured under NIAID contract HHS0100201500007

 

Through completion of manufacturing of Drug substance there will be material to
conduct further regulatory activities such as the non-clinical NDA-enabling
toxicology studies in this option. This Option will add value to the project
through conducting additional non-clinical activities that will support a
potential future NDA.

 

Decision Criterion:

 

· * * *

· * * *

 

The contractor shall perform nonclinical GLP studies of BCX4430 to characterize
* * * .

 

3.1. GLP * * * Toxicology

 

The contractor shall for each toxicology study develop the protocol, select and
qualify the vendor, conduct in life and recovery phases and analyze study data
resulting in a final study report. Studies include:

 

3.1.1. Conduct GLP * * * toxicology study- * * *

 

3.1.2. Conduct GLP * * * general toxicology study- * * *

 

3.2. * * * toxicology

 

The contractor shall for each * * * study segment develop the protocol, select
and qualify the vendor, conduct in life and recovery phases and analyze study
data resulting in a final study report.

 

Studies include:

 



Page 13 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

3.2.1. Conduct * * * assessment in * * *

 

3.2.2. Conduct * * * Dose Range Finding Studies in the * * *

 

3.2.3. Conduct Definitive * * * toxicology in the * * *

 

3.2.4. Conduct * * * toxicology * * *

 

3.3. Nonclinical ADME

 

The contractor shall procure radiolabeled BCX4430. In addition, for each ADME
study, the contractor shall develop the protocol, select and qualify the vendor,
conduct the study and analyze study data resulting in a final study report.
Studies include:

 

3.3.1. Conduct Radiolabeled ADME study- * * *

 

3.3.2. Conduct Radiolabeled ADME- * * *

 

A listing of the proposed studies for the nonclinical NDA-enabling toxicology
studies is provided in Table 5.

 

Table 5.       Nonclinical NDA-enabling Toxicology Studies

 

Description Objectives Species GLP * * * general toxicology * * * * * * GLP
* * * general toxicology * * * * * * * * * assessment * * * * * *

 





Page 14 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

Description Objectives Species * * * Dose Range Finding * * * * * * * * * Dose
Range Finding * * * * * * Definitive * * * toxicology * * * * * * Definitive
* * * toxicology * * * * * * * * * toxicology * * * * * * Radiolabeled ADME
Determine the absorption, distribution, metabolism and excretion of the test
article following IM dosing * * * Radiolabeled ADME Determine the absorption,
metabolism and excretion of the test article following IM dosing * * *

 

 

OPTION 3: IN VITRO EXPERIMENTS- IV

 

Duration: * * *

 

Go/No Go to Initiate: Selection of a preliminary IV formulation (LRI) based on
initial studies

 

Through completion of earlier studies, an appropriate IV formulation to continue
with toxicology studies of the IV formulation under this Option will be
determined. This Option will add value to determine if there is any identified
toxicology in in vitro assays before moving to animal studies in Option 4.

 



Page 15 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 



Decision Criterion:

 

  • * * *

 

4.1. * * * - IV

 

The contractor shall develop the protocol, select and qualify the vendor,
conduct the experiments and analyze the data resulting in a study report.

 

4.2. Conduct * * * Test -IV

 

The contractor shall develop the protocol, select and qualify the vendor,
conduct the experiment and analyze the data resulting in a study report.

 

A listing of the proposed experiments for the in vitro experiments to be
conducted in advance of the nonclinical NDA-enabling toxicology studies for the
IV formulation is provided in Table 6.

 

Table 6. Invitro Experiments – IV

 

Description Objective(s) Species * * * * * * * * * * * * * * * * * *

 

  

4.3 Study Report on all in vitro assays

 

The contractor shall submit a summarized study report with data and conclusions
from all in vitro experiments conducted in Table 6 to determine whether there is
any toxicology before advancing into non-clinical NDA enabling toxicology
studies (Option 5).

 

OPTION 4: NONCLINICAL NDA-ENABLING TOXICOLOGY

 

Duration: * * *

 

Go/No Go Criteria to Initiate: WBS 4.3 Study Report on all in vitro assays

 

Through completion of the IV in vitro toxicology studies with the IV formulation
conducted in Option 3 and summarized in WBS 4.3, it will be determined if the IV
formulation is safe to move into non-clinical toxicology animal studies in this
Option. This Option will add value to the project through conducting additional
non-clinical activities that will support a potential future NDA.



 

 

 

 



Page 16 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

Decision Criterion:

 

  • * * *

 

  • * * *

 

5.1. GLP * * * Toxicology

 

The contractor shall for each toxicology study develop the protocol, select and
qualify the vendor, conduct in life and recovery phases and analyze study data
resulting in a final study report. Studies include:

 

5.1.1. Conduct GLP * * * general toxicology study- * * *

 

5.1.2. Conduct GLP * * * toxicology study - * * *

 

5.2. * * * toxicology

 

The contractor shall for each * * * study segment develop the protocol, select
and qualify the vendor, conduct in life and recovery phases and analyze study
data resulting in a final study report. Studies include:

 

5.2.1. Conduct * * * assessment in * * *

 

5.2.2. Conduct * * * Dose Range Finding Studies in the * * *

 

5.2.3. Conduct Definitive * * * toxicology in the * * *

 

5.2.4. Conduct * * * toxicology * * *

 

A listing of the proposed studies for the nonclinical NDA-enabling toxicology
studies for the IV formulation is provided in Table 8.

 

Table 8:      Nonclinical NDA-enabling Toxicology Studies

 

Description Objectives Species GLP * * * general toxicology * * * * * *



 

 



Page 17 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 



Description Objectives Species GLP * * * general toxicology * * * * * * * * *
assessment * * * * * * * * * Dose Range Finding * * * * * * * * * Dose Range
Finding * * * * * * Definitive * * * toxicology * * * * * * Definitive * * *
toxicology * * * * * * * * * toxicology * * * * * *



 



Page 18 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

6    PROGRAM MANAGEMENT

 

The contractor shall provide all expertise needed for the implementation of the
activities to be performed under this contract, including: research,
manufacturing, regulatory, clinical, statistical analyses, management and
administrative activities.

 

6.1.Technical and Project Management Support

 

The contractor shall appoint a Principal Investigator (PI) who will be
responsible for all aspects of project performance and communication with BARDA.

 

The contractor shall provide project management that will ensure day-to-day
monitoring and tracking of progress and timelines, the coordination of project
activities and costs incurred.

 

The contractor shall provide all managerial and administrative functions
necessary for overall planning, monitoring, and implementing activities for the
completion of the strategic product development plan.

 

The contractor shall provide for all necessary legal affairs required to ensure
the timely acquisition of all proprietary rights, including intellectual
property rights and all materials needed to perform the project, as well as
reporting to the Government all inventions made in the performance of the
project.

 

6.2.Subcontractor Management

 



The contractor shall provide for tracking, coordination and oversight of
subcontractor efforts and manage communications with subcontractors.

 

6.3.Risk Management

 

The contractor shall identify project risks, develop risk management strategies
and implement mitigation actions.

 

6.4.Earned Value Management (EVM)

 

The contractor shall provide EVM information.

 

6.5.Project Communications

 

The contractor shall provide for project communications including communications
with BARDA and external experts.

 

The contractor shall provide planning and steps required for the conduct of
contract review meetings.

 



Page 19 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

7    REGULATORY

 

The contractor shall ensure adherence to FDA regulations and guidance, including
requirements for the conduct of animal studies and assays under GLP, the
manufacturing of the therapeutic product under GMP, and the conduct of clinical
trials under GCP standards.

 

7.1.Regulatory Authority Interactions

 

The contractor shall prepare and submit documentation and correspondence to
regulatory authorities as required. The contractor shall request and conduct
meetings with regulatory authorities to ensure the development program is
conducted in accordance with regulatory guidelines and expectations.

 

7.2.Quality Assurance

 

The contractor shall maintain quality assurance documentation. The contractor
shall arrange for audits of subcontractor facilities to ensure all planned
procedures comply with the FDA regulations and guidance that are required to
meet GLP, GMP and GCP standards. In addition, the contractor shall ensure that
all contractor and/or subcontractor records and staff are available for site
visits or audits.

 

7.3.Expert Collaborations

 

The contractor shall collaborate with experts in the field in the design of
experiments and studies that support the advancement of the development program.

 

 

 

 

 

 

 



Page 20 of 20HHS0100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

MILESTONE AND DELIVERABLES CHART

BioCryst Pharmaceuticals Contract HHS0100201500007C

 



WBS Milestone Deliverable Success Criteria Timing Go/No-go
for initiation CLIN 0001 – MANUFACTURE OF CLINICAL TRIAL MATERIAL 1.2.1 Process
Improvements Report Report on Process Development Process Developed * * *  
1.2.2 Determination of sufficient Process for Commercial Scale up Evaluation
Report BARDA approval of developed process * * * N/A 1.3.1 Manufacture of * * *
(Batch * * * ) * * * Acceptable quality and yield * * * N/A 1.3.2 Manufacture of
* * * (Batch * * * ) * * * Acceptable quality and yield * * * N/A 1.3.3
Manufacture of * * * (Batch * * * ) * * * Acceptable quality and yield * * * N/A
1.4.1 Manufacture of GMP BCX4430 (DS Batch * * * ) BCX4430 DS CofA Acceptable
quality and yield * * * N/A 1.4.2 Manufacture of GMP BCX4430 (DS Batch * * * )
BCX4430 DS CofA Acceptable quality and yield * * * N/A             1.4.3 Drug
Substance Stability Study Report on stability activities Stability Data * * *
N/A 1.5 Drug Product Development DP Process Development Report (WBS 1.5.4)
Completion of studies * * * N/A     Pre-formulation and Physicochemical Report
(WBS 1.5.5)           Extractable/Leachable Report (WBS 1.5.7)       1.5.8
Excipient Compatibility Report for IV Formulation Compatibility Report IV
Formulation Completed * * * N/A 1.6.1 Manufacture GMP DP (DP Batch * * * )
BCX4430 DP, CofA Acceptable quality and yield * * * Accepted GMP DS 1.6.2
Prepare a Campaign Campaign Summary Report (DP Batch * * * ) Completion of DP
Campaigns * * * N/A



 

 





 



Page 1 of 5HHSO100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 



WBS Milestone Deliverable Success Criteria Timing

Go/No-go for

initiation

  Summary Report         1.6.3 Drug Product Stability Study - Active Report of
Stability Activities Stability Data * * * N/A             1.6.4 Comparability
Study Comparability Protocol and Report Completion of DS and DP Campaigns * * *
N/A 1.7.1

Manufacture of GMP BCX4430

(DS Batch * * * )

BCX4430 DS, CofA Acceptable DS process * * * N/A             1.7.2

Prepare a

Campaign Summary Report

Campaign Summary Report (DS Batch * * * ) Completion of DS Campaign * * * N/A
1.7.3

* * * DS Analytical Method Development

and Validation

Validation Report Suitable assay method * * * N/A 1.7.4

* * * DS – Manufacture

* * * of Non- GMP BCX4430

BCX4430 DS Acceptable quality and yield * * * N/A 1.7.5

* * * DS – Manufacture

* * * of GMP BCX4430

BCX4430 DS, CofA Acceptable quality and yield * * * N/A 1.7.6 Manufacture GMP DP
(* * * ) BCX4430 DP CofA Acceptable Quality and yield * * * Accepted GMP DS
1.7.7

Prepare a Campaign

Summary Report

Campaign Summary Report (CTM Batch * * * ) Completion of DS Campaign * * * N/A
1.7.8 Drug Product Stability study Report on Stability Activities Stability Data
* * * Manufacture of 1.7.1 & 1.7.2 DS and 1.7.4 DP 1.7.9 Comparability Study
Comparability Protocol and Report Comparable DS and DP profiles * * * N/A 1.8
Drug Product * * * formulation Development * * * Process that can be scaled to a
manufacturing facility Suitable * * * /Finalized process * * * N/A

CLIN 0002 – COMMERCIAL SCALE UP AND NDA REGISTRATION BATCHES

Go/No Go Criteria to Initiate: WBS 1.2.2 BARDA approval of process developed

2.2 Drug Substance Process Scale- Process Development Report (WBS 2.2.4)
Selection of the optimized * * * * * *

 

 



 



Page 2 of 5HHSO100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

WBS Milestone Deliverable Success Criteria Timing

Go/No-go for

initiation

  Up   manufacturing process   * * * 2.3.1

Manufacture BCX4430 (DS

Registration Batch * * * )

BCX4430 Registration DS, CofA Acceptable quality and yield * * * * * * 2.3.2

Manufacture BCX4430 (DS

Registration Batch * * * )

BCX4430 Registration DS, CofA Acceptable quality and yield * * * * * * 2.3.3

Manufacture BCX4430 (DS

Registration Batch * * * )

BCX4430 Registration DS, CofA Acceptable quality and yield * * * * * * 2.3.4

Prepare a Campaign

Summary Report

Campaign Summary Report (DS Batches * * * ) Completion of DS Campaign * * * N/A
2.4.1

Manufacture BCX4430 DP

(DP Registration Batch * * * )

BCX4430 DP CofA Acceptable quality and yield * * * Accepted GMP DS 2.4.2

Manufacture BCX4430 DP

(DP Registration Batch * * * )

BCX4430 DP CofA Acceptable quality and yield * * * Accepted GMP DS 2.4.3

Manufacture BCX4430 DP

(DP Registration Batch * * * )

BCX4430 DP CofA Acceptable quality and yield * * * Accepted GMP DS 2.4.4 Prepare
a Campaign Summary Report Campaign Summary Report (CTM Registration Batches
* * * ) Completion of DS Campaign * * * N/A 2.5

Drug Substance and Drug

Product Stability Study

Report on stability activities Stability Data * * * N/A 2.6 Comparability Study
Comparability Protocol and Report Comparable DS and DP profiles * * * Accepted
GMP DS

CLIN 003 – NONCLINICAL NDA-ENABLING TOXICOLOGY

Go/No-go Criteria to Initiate: Availability of * * * of GMP batch of DS
manufactured under NIAID contract HHSO100201500007C

3.1.1 Complete GLP * * * Tox Study - * * * Study Report Establish NOAEL * * *
Drug Substance confirming to release criteria 3.1.2 Complete GLP * * * Tox Study
- * * * Study Report Establish NOAEL * * * Drug Substance confirming to release



 



 



Page 3 of 5HHSO100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

WBS Milestone Deliverable Success Criteria Timing

Go/No-go for

initiation

          criteria 3.2.1

Conduct * * * Assessment in

* * *

Study Report No significant findings * * * N/A 3.2.2 Conduct * * * Dose Range
Finding Studies in * * * Study Report No significant findings * * * N/A 3.2.3
Conduct Definitive * * * Development Studies in * * * Study Report No
significant findings * * * N/A 3.2.4

Conduct * * * Toxicology

* * *

Study Report No significant findings * * * N/A 3.3.1 Conduct Radiolabeled ADME
study - * * * Study Report Characterize drug disposition * * * Acceptable
Radiolabel Material 3.3.2 Conduct Radiolabeled ADME study – * * * Study Report
Characterize drug disposition * * * Acceptable Radiolabel Material



 





CLIN 0004 – IN VITRO EXPERIMENTS – IV 

Go/No Go to Initiate: Selection of an appropriate preliminary IV formulation



4.1

Conduct * * * Test

- IV

Study Report No effect on * * * ex-vivo * * * IV formulation WBS 1.5.8 4.2

Conduct * * *

Test IV

Study Report No effect on mitotic apparatus * * * N/A 4.3 In Vitro IV
experiments Study report on all In Vitro assays with recommendation to proceed
to CLIN005 No toxicology in vitro * * *  

 

CLIN 0005 NONCLINICAL NDA-ENABLING TOXICOLOGY



Go/No-Go to Initiate: WBS 4.3 Completion of * * * IV toxicology studies



5.1.1 Complete GLP * * * Tox Study Report Establish NOAEL * * * Drug Substance

 



 



Page 4 of 5HHSO100201500007CNovember 3, 2017

 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

 

WBS Milestone Deliverable Success Criteria Timing

Go/No-go for

initiation

  Study - * * *       Confirming to release criteria 5.1.2 Complete GLP * * *
Tox Study - * * * Study Report Establish NOAEL * * * Drug Substance Confirming
to release criteria 5.2.1 Conduct * * * Assessment in * * * Study Report No
significant findings * * * N/A 5.2.2 Conduct * * * Dose Range Finding Studies in
* * * Study Report No significant findings * * * N/A 5.2.3 Conduct Definitive
* * *  Studies in * * * Study Report No significant findings * * * N/A 5.2.4
Conduct * * * Toxicology * * * Study Report No significant findings * * * N/A



 



*Timing will depend on approval of additional CLIN1 funds/IPR approval to

 



 

 

 

 

 

 

 



Page 5 of 5HHSO100201500007CNovember 3, 2017



 

